—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered February 9, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years; and judgment, same court (Joan Sudolnik, J.), rendered March 3, 2000, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a concurrent term of eight years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments drew reasonable inferences from the evidence in fair response to the defense summation (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
The court properly denied defendant’s motion to withdraw his plea of guilty to robbery in the second degree. The plea allocution record clearly establishes the voluntariness of defendant’s plea, and the court properly rejected his conclusory claims of illness and confusion (see People v Alexander, 97 NY2d 482). Concur — Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.